DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US2011/0042370) in view of Kim et al (US2013/0175255).
Choi et al discloses a heating plate and manufacturing method comprising a pair of glass plates (Figure 1, first glass plate; para. 0046, second glass plate), a conductive pattern between glass plates (para. 0042-0043), conductive pattern includes thin conductive wires (para. 0025) arranged in one direction each wire extending in the other direction not in parallel with the one direction apart from another wire adjacent in the one direction (Figures 13, 16), a line width of 1-20 µm (para. 0030, 0049), a conductive pattern includes a plurality of thin conductive wires formed of a patterned copper film and arranged in a line and space pattern (para. 0025, Figure 6), thin conductive wire extends in a pattern of a corrugated shape (Figures 6, 13, 16), laminating a copper film on a substrate (para. 0042-0044).  Choi does not disclose a pitch between the adjacent thin conductive wires is 0.3-2 mm.  Kim et al discloses a pitch between the adjacent thin conductive wires is 0.3-2 mm (para. 0092).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a pitch between the adjacent thin conductive wires is 0.3-2 mm as disclosed by Kim et al in the heating plate and method of manufacturing of Choi et al because, a pitch between the adjacent thin conductive wires is 0.3-2 mm to allow for a more uniform heating. 
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al in view of Kim et al as applied to claims 1 and 5 above, and further in view of Carbin et al (US2004/0075528).
Choi et al in view of Kim et al discloses all of the recited subject matter except an electrolytic copper film.  Carbin et al discloses an electrolytic copper film (para. 0022-0024).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included an electrolytic copper film as taught by Carbin et al heating plate and method of manufacturing of Choi et al in view of Kim et al because, an electrolytic copper film allows for an even heat distribution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/
December 16, 2022						Primary Examiner, Art Unit 3761